Citation Nr: 1010615	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-39 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1982 to 
December 2003.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, wherein the RO, in part, denied service 
connection for bilateral ankle and right wrist disabilities.  
This appeal also stems from a July 2006 rating decision, 
wherein the Baltimore, Maryland RO denied service connection 
for a left wrist disability.  The Veteran timely appealed the 
above-referenced rating actions to the Board.  Jurisdiction 
of the claims files currently resides with the Baltimore, 
Maryland RO. 

Other issues denied by the RO in December 2003, and addressed 
by the Veteran in a March 2004 notice of disagreement, were 
entitlement to an initial evaluation in excess of 10 percent 
for service-connected headache condition (which was later 
assigned an initial 30 percent rating), and entitlement to 
service connection for left ankle, right wrist and bilateral 
knee disabilities.  (See, December 2003 rating action).  In 
November 2005, the RO received the Veteran's substantive 
appeal to the December 2003 rating action, wherein he 
specifically limited appellate review to the issues of 
entitlement to "Service connection for bilateral ankle 
condition and bilateral wrist condition."  By an October 
2007 rating action, the RO granted service connection for 
left ankle and right wrist disabilities; each disability was 
assigned an initial 10 percent evaluation, effective December 
1, 2003.  As the Veteran has not appealed the ratings or 
effective dates assigned to the left ankle and right wrist 
disabilities, these issues no longer remain in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Thus, the only issues remaining for appellate 
consideration, are those listed on the title page. 

In a February 2008 statement to the Board, the Veteran 
withdrew his request for a hearing before a Veterans Law 
Judge at the Board in Washington DC.  As the Veteran has not 
indicated that he would like his hearing to be rescheduled, 
his request is, therefore, deemed withdrawn.  38 C.F.R. 
§ 20.702 (2009). 

When this case was before the Board in November 2008, it was 
remanded for further development.  It is now before the Board 
for further appellate action.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's 
current left wrist disability is related to the Veteran's 
military service.

2.  The Veteran does not have a current right ankle 
disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, a left 
wrist disability was incurred in service.  38 U.S.C.A. §§ 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for a grant of service connection for a 
right ankle disability have not been met.  38 U.S.C.A. §§ 
1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Since the Board is granting the claim for service connection 
for a left wrist condition, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

As to the Veteran's claim for service connection for a right 
ankle condition, the Court has also held that that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  The 
Veteran did not receive notice as to the second and third 
elements outlined in Dingess specifically for the Veteran's 
right ankle disability.  Also, he did not receive VCAA notice 
on the fourth or fifth Dingess elements until March 2006.  

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).  The 
Board finds that the notice error in this case did not affect 
the "essential fairness" of the adjudication of his claim.  
The Veteran had meaningful participation in the adjudication 
of the claim.  He received several VA examinations and 
submitted documentation to support this claim.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that content-complying VCAA notice must be provided 
prior to an initial unfavorable decision by the RO.  
Pelegrini II, 18 Vet. App. at 120.  There was a timing 
deficiency with regard to the March 2006 notice letter.  This 
timing deficiency was cured, however, by readjudication of 
the claims in an October 2007 statement of the case and 
January 2010 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-4 (Fed. Cir. 
2007).  

The Board notes that the Appeals Management Center (AMC) 
fully complied with the Veteran November 2008 Board remand by 
scheduling the Veteran for a new VA examination in January 
2009 with an examiner who reviewed the Veteran's claims file 
and provided an opinion as to the etiology of the Veteran's 
claimed disabilities.

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs).  In addition, VA examinations were 
provided in May 2003, August 2007, and January 2009.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the 
claims file shows, there have been several inadequacy in past 
VA examinations.  Pursuant to the November 2008 Board remand, 
a VA examination was scheduled for the Veteran in January 
2009.  Unlike past examinations, the Veteran's left wrist and 
right ankle were both examined, the Veteran's claims file was 
reviewed and the examiner provided an opinion as to the 
etiology of the Veteran's claimed disabilities.  

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.




II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected 
aggravation for a present disability, the veteran must show:  
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 
2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as 
well as other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of 
the provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability, there can be no valid claim.  

III.  Entitlement to service connection for a left wrist 
disability

A review of the Veteran's service treatment records show that 
the Veteran reported left wrist pain on several occasions.  
He was diagnosed with bilateral wrist synovitis.  A November 
1981 enlistment examination showed normal upper extremities; 
however, the June 2003 Report of Medical Assessment notes a 
diagnosis of bilateral wrist synovitis.  

Before the Veteran's official retirement from the Air Force 
in December 2003, the Veteran was afforded a general VA 
examination in May 2003.  Unfortunately, at that time, an x-
ray was only taken of the Veteran's right wrist and the 
examiner did not diagnose the Veteran with left wrist 
disability.

After the Veteran's discharge, the Veteran sought treatment 
at the Bolling Air Force Base for bilateral wrist pain in 
December 2005, stating that he had the pain for years.  

In June 2006, the Veteran was afforded a VA examination for 
his left wrist pain.  The Veteran reported having injured his 
left wrist during sports and had been treated with anti-
inflammatory medications in the past.  The Veteran noted a 
dull pain in the wrist most of the time and that sudden 
movements exacerbated the pain.  Movements such as lifting 
objects, opening a can or sleeping on the wrist tended to 
cause a sharp pain.  He had not noticed any swelling of the 
wrist.  Examinations of the left wrist showed no swelling or 
deformity but there was tenderness to palpation laterally 
just below the radial styloid.  Movements of the wrist was 
performed slowly but smoothly except at the end of the 
movements when there was some guarding.  An x-ray taken of 
the left wrist at that time showed no fracture, dislocation 
or bone destruction.  There was also no soft tissue 
abnormality noted.  The x-ray was normal.  The examiner 
diagnosed the Veteran with left wrist tendonitis.

In August 2007, the Veteran was afforded another VA 
examination.  The Veteran reported that he was seen at 
Bolling Air Force Base and Andrews Air Force Base for his 
wrist problems.  He was treated for bilateral synovitis.  In 
1995, he was told that there were mild carpal degenerative 
changes.  Over the years, he was prescribed naproxen and 
indocin. The Veteran also reported that he was seen at 
Bolling Air Force Base in 2006 where he was placed in a 
splint.  He noted that he had problems with his wrist giving 
out.  The Veteran stated that at the beginning of his 
military career, he used a teletype and this required more of 
an effort than the present typing on the computer.  Upon 
examinations, the examiner noted that tinel's sign and 
phalen's test were negative except for mid bilateral wrist 
discomfort on acute palmar flexion of wrists.  A 2007 x-ray 
of the hands showing mild osteopenia.  The August 2007 x-ray 
showed some arthritis changes of the right wrist, while the 
left side revealed no abnormality.  Neither side showed 
fracture and soft tissues appeared normal.  The August 2007 
examiner opined that he was not able to find any objective 
finding that would allow him to state that the Veteran's 
current left wrist condition was or is as likely as not 
secondary to treatment of synovitis of his wrist during his 
military service.  

In January 2009, the Veteran was afforded yet another VA 
examination.  A October 2007 MRI of the left wrist notes no 
evidences of fracture of osteoarthritis.  There was no 
evidence of traumatic injury.  The examiner diagnosed the 
Veteran with chronic left wrist pain likely secondary to 
chronic sprain based on subjective findings and history.  The 
examiner opined that based on objective findings he could not 
say that it was as likely as not that any currently present 
left wrist disability was etiologically related or secondary 
to the Veteran's longstanding period of military service, to 
include bilateral wrist synovitis.  

Despite the January 2009 VA examiner's opinion, the Board 
finds that the evidence of record is at least in equipoise 
and the benefits of the doubt should be given to the Veteran.  
As noted above, continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b). 

In this case, the evidence shows that the Veteran was treated 
for bilateral synovitis of his wrists on several occasions 
during his military service.  The Veteran has reported left 
wrist pain since his military service, and the record shows 
that the had been treated for left wrist pain since service.  
The June 2006 examiner diagnosed the Veteran with left wrist 
tendonitis.  Although the January 2009 examiner was unable to 
provide an opinion linking the Veteran's current diagnosis to 
his military service based on objective evidence, the 
examiner was able to diagnose the Veteran with left wrist 
pain likely secondary to chronic sprain based on subjective 
findings and history.  
The Board finds that the Veteran's statements to be credible 
as he has consistently reported left wrist pain since his 
military service.  His statements are corroborated by records 
showing treatment for a left wrist disability during and 
following service.  Furthermore, the Veteran is competent to 
testify to the pain he experiences in his left wrist.  
 
Resolving all reasonable doubt in the Veteran's favor, 
service connection for a left wrist disability is warranted, 
and the claim is granted in full.  

IV.  Entitlement to service connection for a right ankle 
disability

Review of the service treatment records shows a diagnosis of 
arthritis of the ankles in the June 2003 Report of Medical 
Assessment, but there was no x-ray findings of arthritis of 
the right ankle.  The Veteran reported that he sprained his 
right ankle in February 1983.  The Veteran's service 
treatment records also show that the Veteran sprained his 
left ankle in January 1985.

Prior to retiring from active military service, the Veteran 
was afforded a general VA examination in May 2003.  An x-ray 
taken at that time showed no bone or joint abnormality of the 
right ankle.  During the May 2003 general VA examination, the 
nurse practitioner found that the Veteran had a normal right 
ankle with normal range of motion and no complaints of pain.  
The Veteran reported no history of any injury and stated that 
he began to have problems in 1999.  He reported daily 
stiffness with pain in the morning when he would get up.  The 
examiner noted that he had normal achilles tendons.  

The Veteran was afforded another VA examination in August 
2007.  It is unclear whether the examiner reviewed the 
Veteran's medical records, but the examiner noted that the 
Veteran had a right foot sprain in 1983 and a left ankle 
sprain in 1985.  The Veteran reported that sometimes his 
right ankle will ache and throb.  On occasion when walking, 
he will stop due to pain in his right ankle.  Examination of 
the feet showed no swelling.  There was a mild bunion 
formation of the right great toe.  An August 2007 x-ray of 
the bilateral ankles showed a bony-like ossicle inferior to 
the left medial malleolus.  It is unclear if the right ankle 
was x-rayed at this time.  In a September 2007 addendum, the 
examiner noted that a treatment record from the US Air Force 
indicated chronic right ankle pain.  The examiner also noted 
that the Veteran complained of left foot pain from walking in 
boots in January 1989.  The examiner opined that he was 
unable to determine any right ankle condition on the 
examination of August 23, 2007.  The examiner surmised that 
the Veteran had significant pronation of his feet and this 
might cause some pain in the region of his ankles.  

The Veteran was afforded another VA examination in January 
2009.  The Veteran reported feeling numbness of the anterior 
lateral aspect of the right ankle when he first wakes up in 
the morning.  Sometimes when walking, he will get pain 
inferior and posterior aspect of lateral malleolus.  He noted 
stiffness and incoordination of his right ankle.  The 
examiner noted mild to moderate pronation of the feet.  There 
was no objective evidence of pain with active motion, 
repeated motion and repetition of range of motion.  The 
examiner noted that an October 2007 x-ray report showed a 
normal examination of the right ankle, with no findings to 
explain the Veteran's ankle pain.  The study demonstrates no 
evidence of a bony injury.  There is no osteochrondral 
defect.  The anterior talotibial ligament was intact and the 
tendons appeared normal.  There was mild first MTP joint 
arthropathy of both feet.  X-rays of the feet taken in May 
2003 showed reduced plantar arch bilaterally and suggestion 
of postoperative changes in the past involving the distal 
first metatarsal of the left.  A May 2003 x-ray of the ankles 
showed no acute bone or joint abnormality.  The January 2009 
examiner diagnosed the Veteran with mild to moderate 
pronation of the feet.  He sated that there was no x-ray or 
MRI evidence of arthritis of the right ankle.  He stated that 
based on the examinations conducted in August 2007 and 
September 2007 and January 2009 as well as a review of x-rays 
and the claims file, he could not say that it was as likely 
as not that any currently present right ankle disability was 
etiologically related to the Veteran's longstanding period of 
military service.  The examiner acknowledged the service 
finding of "heel-spur" and arthritis of the right ankle in 
November 1993, January 1996 and May 2003 but noted that there 
was no obvious heel spur or arthritis observed on x-rays.  He 
further stated that there was no evidence of a current right 
ankle disability such as degenerative arthritis secondary to 
any service-connected condition.  The physician noted that 
the Veteran had significant pronation of his feet which might 
cause some pain in the region of his ankle from foot strain.

The Board finds that preponderance of the evidence does not 
show that the Veteran has a current right ankle disability.  
In the September 2007 addendum, the examiner opined that he 
was unable to determine any right ankle condition on the 
examination of August 23, 2007.  The January 2009 examiner 
guessed that maybe the pronation of the Veteran's feet was 
causing him pain, but the examiner could find no diagnosis 
for the Veteran's right ankle.    

The Veteran's complaints of right ankle pain have varied.  
During the May 2003 examination, the Veteran stated that he 
did not have right ankle pain.  Upon examination, he had a 
normal right ankle with normal range.  During the August 2007 
examination, the Veteran reported that his right ankle would 
ache and throb.  During the January 2009 examination, the 
Veteran reported numbness of the anterior lateral aspect of 
the right ankle when he would first wakes up in the morning.  
Sometimes when walking, he will get pain inferior and 
posterior aspect of lateral malleolus.  He noted stiffness 
and incoordination of his right ankle.  

The Veteran is competent to testify as to his observations.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  In addition, lay witnesses may, in some 
circumstances, opine on questions of diagnosis and etiology.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009) (Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a 
layperson was "not competent" to provide testimony as to 
nexus because she was a layperson, conflicts with Jandreau).  
However, in this case, testimony as to a right ankle 
disability is an etiological question unlike testimony as to 
a separated shoulder, varicose veins, or flat feet, which are 
capable of direct observation.  See Jandreau, 492 F.3d at 
1376 (lay witness capable of diagnosing dislocated shoulder); 
Barr, 21 Vet. App. at 308-309 (lay testimony is competent to 
establish the presence of varicose veins); Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose 
veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. 
App. at 405 (lay person competent to testify to pain and 
visible flatness of his feet).  

While the Veteran is competent to testify to pain in his 
right ankle, he is not competent to opine as to the etiology 
of/render a medical diagnosis as to his right ankle.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is 
not a condition capable of lay diagnosis).  See also Clemons 
v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the 
province of medical professionals to diagnose or label a 
mental condition, not the claimant"). 

The examinations of the Veteran's right ankle have 
consistently shown no disability.  The multiple x-rays of the 
Veteran's right ankle have repeatedly shown no arthritis or 
soft tissue damage.  The Veteran and his representative argue 
that the Veteran should have been afforded new x-ray studies 
in January 2009.  The Board disagrees.  The evidence of 
record includes multiple x-ray studies since the Veteran's 
discharge from service.  None of the studies have suggested 
any type of disability.  Therefore, the Board finds that the 
evidence of record is sufficient to decide the Veteran's 
claim.

Although the Veteran sprained his ankle during service, the 
evidence following the Veteran's military service does not 
show any residuals of his in-service sprain.  The January 
2009 examiner has surmised that the subjective pain that the 
Veteran complains of may be due to pronation of his feet.  No 
feet disability has been related to the Veteran's service.  
Therefore, the Veteran's right ankle disability can not be 
service-connected based on any foot disability.  See 38 
C.F.R. § 3.310.

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for a right ankle 
disability, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left wrist disability is granted.

Service connection for a right ankle disability is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


